Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1. 	Applicant’s election without traverse of Group I (claims 1-8) in the reply filed on 01/06/2022 is acknowledged. 
Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Additionally, Figure 12 is a non-elected species pertaining to claim 9. Election was made without traverse in the reply filed on 01/06/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 4 and 8 and claim 5, lines 5 and 8 recite the limitation "the ends of arms" in lines 4 and 8.  There is insufficient antecedent basis for this limitation in the claims. Rephrase “the ends of arms” to read --each end of each arm--.
Claims 2-4 and 6-8 are rejected for being dependent on an indefinite claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-6, as best understood given by the 35 USC 112(b) rejection above, are rejected under 35 U.S.C. 103 as being unpatentable over Nijenbanning et al. (U.S. Patent Pub. No. 20030153854) in view of Pirmantgen  (U.S. Patent No. 4655201) and in further view of Bastyr et al. (U.S. Patent No. 6110137).
Regarding claim 1, Nijenbanning discloses a mobile joint restraint (Paragraph 58 and Figures 14-16, joint formed of joint part splint 101 and joint part splint 103 connected with a hinge 102) for treating a medical condition for which the mobile joint restraint is required, the mobile restraint comprising: a first part 103 comprising a cut-out piece (Paragraph 58 and Figures 14-16, end of joint part splint 103 has a cut out portion for abutting with stop 118 and locking element 114); and a second part 101 comprising a restricting protrusion 118 configured to sit within (Paragraph 58 and Figure 15, stop 118 sits within end of joint part 103) the cut-out piece.
However, Nijenbanning fails to explicitly disclose the first part comprising a pair of the cut-out piece, and a pair of holes at each end of each arm of the first part configured to attach to the second part, the second part comprising a pair of the restricting protrusion, and a pair of flanges at the ends of arms of the second part configured to couple with the pair of holes at the ends of the arms of the first part.
Pirmantgen teaches an analogous mobile joint restraint 10 (Col. 4, lines 3-10 and Figure 1, knee orthosis 10) with the analogous first part 16,18,31 (Col. 4, lines 9-13, Col. 5, line 19, and Figures 2-3, tibial sidebars 16 with tibial members 31 and interfacial member 18 connecting medial and lateral tibial sidebars 16) comprising a pair of end arms 31 (Col. 5, line 19 and Figures 1-3, there is a pair of tibial members 31 defining the end arms of the first part, one of the pair is located on a medial side of a user’s joint and the other of the pair is located on a lateral side of the user’s joint), and a pair of holes 43 (Col. 6, lines 55-62 and Figure 3, pair of recesses 43, one of the pair is located on a medial side of a user’s joint and the other of the pair is located on a lateral sides of a user’s joint) at each end of each arm 31 of the analogous first part 16,18,31 configured to attach to (Col. 6, lines 55-62 and Figure 3, recess 43 attaches with protection protuberance 44 of the femoral sidebar 15) the analogous second part 15,17 (Col. 4, lines 9-13 and Figures 1-3, femoral sidebars 15 and interfacial members 17 connecting medial and lateral femoral sidebars 15), the analogous second part 15,17 comprising a pair of end arms 30 (Col. 5, line 20 and Figure 3, there is a pair of femoral members 30 of femoral sidebar 15 defining the end arms of the second part, one of the pair is located on a medial side of a user’s joint and the other of the pair is located on a lateral side of the user’s joint), and a pair of flanges 44 (Col. 6, lines 55-62 and Figure 3, pair of protuberances 44, one of the pair is located on a medial side of a user’s joint and the other of the pair is located on a lateral sides of a user’s joint) at each end of each arm 30 of the analogous second part 15,17 configured to couple with (Col. 6, lines 55-62 and Figure 3, recess 43 attaches with protection protuberance 44) the pair of holes 43 at the ends of the arms 31 of the analogous first part 16,18,31.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the first part with the cut-out piece and the second part with the restricting protrusion of the mobile joint restraint which is positioned at one side of a user’s joint of Nijenbanning, so that the first and second part symmetrically extend from medial to lateral sides of a user’s joint, thereby forming a pair of the cut-out piece and a pair of the restricting protrusion, as taught by Pirmantgen. Also, it would have been obvious to  replace the hinge connection (Modification of Paragraph 58 and Figure 14-16 of Nijenbanning in view of Col. 6, lines 55-62 of Pirmantgen, modifying hinge 102 of Nijenbanning so that the hinge is formed by a hole of the first part matching with a flange of the second part, as taught by Pirmantgen) between ends of arms of the first part and the ends of arms of the second part of Nijenbanning, for a pair of holes at each end of each arm of the first part to couple with a pair of flanges at each end of each arm of the second part, as taught by Pirmantgen, in order to provide an improved mobile joint restraint with an enhanced connection between the first and second part wherein a pair of flanges of the second part is coupled with a pair of holes of the first part allowing for a pivoting connection between the first and second parts at medial and lateral sides of a user’s joint (Pirmantgen, Col. 6, lines 55-62), since either arrangement still enables pivoting movement between the first and second parts. See MPEP 2144.06. 
However, the combination of Nijenbanning in view of Pirmantgen fails to explicitly disclose a pair of holes with a strap configured to secure the first part to a limb, a pair of holes with a strap configured to secure the second part to a limb.
Bastyr teaches an analogous mobile joint restraint 10 (Col. 4, lines 12-15 and Figure 1, orthopedic brace 10) comprising a pair of holes 40,42 (Col. 4, lines 60-65 and Figure 3, lower leg cuff 14 also has a plurality of slots 40 and holes 42 formed on opposing extensions 36 to connect and permit adjustability of the lower leg straps 20 with respect to the lower leg cuff 14. Slot 40 defines one of the pair and hole 42 defines the other of the pair)  with a strap 20 configured to secure the analogous first part 14  to a limb, a pair of holes 28,30 (Col. 4, lines 38-45 and Figure 2, upper leg cuff 12 also includes a plurality of slots 28 and holes 30. The holes 30 along one extension 24, and also at the end of the center segment 22, are provided to enable adjustment of the upper leg straps 18 with respect to the cuff 12. Slot 28 defines one of the pair and hole 30 defines the other of the pair) with a strap 18 configured to secure the analogous second part 12  to a limb.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the medial and lateral arms of the first and second parts of Nijenbanning in view of Pirmantgen, so that each arm of the first and second parts have 
Regarding claim 2, the combination of Nijenbanning in view of Pirmantgen discloses the invention as described above but fails to explicitly disclose wherein the first part and the second part each comprise a plurality of holes at a curved surface opposite the arms of the first part and the second part. 
Bastyr teaches wherein the analogous first part 14 (Col. 4, lines 14-16 and Figure 3, lower leg cuff 14) and the analogous second part 12 (Col. 4, lines 14-16 and Figure 2, upper leg cuff 12) each comprise a plurality of holes 48 (Col. 5, lines 16-19 and Figures 2-3, a plurality of apertures 48 also may be provided in the center segment 22 to further reduce the weight of the cuff 12 and increase the bendability of the center segment) at a curved surface 22,34 (Col. 4, line 50 and Col. 5, line 15, center curved segments 34 and 22) opposite the analogous arms 24,36 (Col. 4, lines 40 and 50 and Figures 2-3, extensions 36 and 24) of the analogous first part 14 and the analogous second part 12.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the first and second part opposite the arms of Nijenbanning in view of Pirmantgen in view of Ceriani, so that there is a plurality of holes at a curved part of the first and second parts, as taught by Bastyr, in order to provide an improved mobile joint restraint with an enhanced first and second part comprising holes to allow for increased breathability as well as flexibility of the curved parts of the first and second parts (Bastyr, Col. 5, lines 16-19).
Regarding claim 5, Nijenbanning discloses a method of treating a medical condition for which a mobile restraint (Paragraph 58 and Figures 14-16, joint formed of joint part splint 101 and joint part splint 103 connected with a hinge 102 for rehabilitation treatment) is required, the method comprising: providing a first part 103, the first part 103 comprising a cut-out piece (Paragraph 58 and Figures 14-16, end of joint part splint 103 has a cut out portion for abutting with stop 118 and locking element 114); a second part 101 comprising a restricting protrusion 118 configured to sit within (Paragraph 58 and Figure 15, stop 118 sits within end of joint part 103) the cut-out piece.
However, Nijenbanning fails to explicitly disclose the first part comprising a pair of the cut-out piece, and a pair of holes at each end of each arm of the first part configured to attach to the second part; the second part comprising a pair of the restricting protrusion, and a pair of flanges at each end of each arm of the second part configured to couple with the pair of holes at the ends of the arms of the first part; coupling the first part to the second part by providing the pair of flanges of the second part through the pair of holes at the ends of arms of the first part.
Pirmantgen teaches an analogous mobile joint restraint 10 (Col. 4, lines 3-10 and Figure 1, knee orthosis 10) with the analogous first part 16,18,31 (Col. 4, lines 9-13, Col. 5, line 19, and Figures 2-3, tibial sidebars 16 with tibial members 31 and interfacial member 18 connecting medial and lateral tibial sidebars 16) comprising a pair of end arms 31 (Col. 5, line 19 and Figures 1-3, there is a pair of tibial members 31 defining the end arms of the first part, one of the pair is located on a medial side of a user’s joint and the other of the pair is located on a lateral side of the user’s joint), and a pair of holes 43 (Col. 6, lines 55-62 and Figure 3, pair of recesses 43, one of the pair is located on a medial side of a user’s joint and the other of the pair is located on a lateral sides of a user’s joint) at each end of each arm 31 of the analogous first part 16,18,31 configured to attach to (Col. 6, lines 55-62 and Figure 3, recess 43 attaches with protection protuberance 44 of the femoral sidebar 15) the analogous second part 15,17 (Col. 4, lines 9-13 and Figures 1-3, femoral sidebars 15 and interfacial members 17 connecting medial and lateral femoral sidebars 15); the analogous second part 15,17 comprising a pair of end arms 30 (Col. 5, line 20 and Figure 3, there is a pair of femoral members 30 of femoral sidebar 15 defining the end arms of the second part, one of the pair is located on a medial side of a user’s joint and the other of the pair is located on a lateral side of the user’s joint), and a pair of flanges 44 (Col. 6, lines 55-62 and Figure 3, pair of protuberances 44, one of the pair is located on a medial side of a user’s joint and the other of the pair is located on a lateral sides of a user’s joint) at each end of each arm 30 of the analogous second part 15,17 configured to couple with (Col. 6, lines 55-62 and Figure 3, recess 43 attaches with protection protuberance 44) the pair of holes 43 at the ends of the arms 31 of the analogous first part 16,18,31; coupling (Col. 6, lines 55-62 and Figure 3) the analogous first part 16,18,31 to the analogous second part 15,17  by providing the pair of flanges 44 of the analogous second part 15,17 through the pair of holes 43 at the ends of arms 31 of the analogous first part 16,18,31.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the first part with the cut-out piece and the second part with the restricting protrusion of the mobile joint restraint which is positioned at one side of a user’s joint of Nijenbanning, so that the first and second part symmetrically extend from medial to lateral sides of a user’s joint, thereby forming a pair of the cut-out piece and a pair of the restricting protrusion, as taught by Pirmantgen. Also, it would have been obvious to replace the hinge connection (Modification of Paragraph 58 and Figure 14-16 of Nijenbanning in view of Col. 6, lines 55-62 of Pirmantgen, modifying hinge 102 of Nijenbanning so that the hinge is formed by a hole of the first part matching with a flange of the second part, as taught by Pirmantgen) between ends of arms of the first part and the ends of arms of the second part of Nijenbanning, for a pair of holes at each end of each arm of the first part to couple with a pair of flanges at each end of each arm of the second part, as taught by Pirmantgen, in order to provide an improved mobile joint restraint with an enhanced connection between the first and second part wherein a pair of flanges of the second part is coupled with a pair of holes of the first part allowing for a pivoting connection between the first and second parts at medial and lateral sides of a user’s joint (Pirmantgen, Col. 6, lines 55-62), since either arrangement still enables pivoting movement between the first and second parts. See MPEP 2144.06.

Bastyr teaches an analogous mobile joint restraint 10 (Col. 4, lines 12-15 and Figure 1, orthopedic brace 10) comprising a pair of holes 40,42 (Col. 4, lines 60-65 and Figure 3, lower leg cuff 14 also has a plurality of slots 40 and holes 42 formed on opposing extensions 36 to connect and permit adjustability of the lower leg straps 20 with respect to the lower leg cuff 14. Slot 40 defines one of the pair and hole 42 defines the other of the pair) with a strap 20 configured to secure the analogous first part 14  to the limb, a pair of holes 28,30 (Col. 4, lines 38-45 and Figure 2, upper leg cuff 12 also includes a plurality of slots 28 and holes 30. The holes 30 along one extension 24, and also at the end of the center segment 22, are provided to enable adjustment of the upper leg straps 18 with respect to the cuff 12. Slot 28 defines one of the pair and hole 30 defines the other of the pair) with a strap 18 configured to secure the analogous second part 12 to a limb; and securing the straps 20,18 of the analogous first part 14  and the analogous second part 12  to the upper part and the lower part of the limb (Col. 4, lines 38-45 and 60-65, straps 18,20 securing to upper and lower part of limb).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the medial and lateral arms of the first and second parts of Nijenbanning in view of Pirmantgen, so that each arm of the first and second parts have a hole with a strap forming a pair of holes for each of the first and second part on medial and lateral sides of a user’s joint, as taught by Bastyr, in order to provide an improved an improved mobile joint restrain with upper and lower straps extending from medial to lateral sides of a user joint for adjustably securing and tightening the first and second part comfortably around a user’s leg (Bastyr, Col. 4, lines 38-45, 60-65).

At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to cause to move the position of the first part and second part of Nijenbanning in view of Pirmantgen in view of Bastyr so that the first part is positioned at an upper part of a limb and the second part is positioned at a lower part of the limb because Applicant has not disclosed that this position provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected the first and second parts of Nijenbanning in view of Pirmantgen in view of Bastyr and the applicant’s invention to perform equally well with either the position of the first and second parts as taught by Nijenbanning or the claimed equivalent position of the first and second parts, because both locations are equally capable of providing the required joint flexion and extension mobility. 
Accordingly, it would have been obvious one of ordinary skill in the art at the effective filing date of the claimed invention to modify the position of the first and second parts of Nijenbanning in view of Pirmantgen in view of Bastyr to obtain the invention as specified in claim 5, because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Nijenbanning in view of Pirmantgen in view of Bastyr, see MPEP 2144.04(VI)(A).
Regarding claim 6, the combination of Nijenbanning in view of Pirmantgen discloses the invention as described above but fails to explicitly disclose wherein the first part and the second part each comprise a plurality of holes at a curved surface opposite the arms of the first part and the second part. 
Bastyr teaches wherein the analogous first part 14 (Col. 4, lines 14-16 and Figure 3, lower leg cuff 14) and the analogous second part 12 (Col. 4, lines 14-16 and Figure 2, upper leg cuff 12) each comprise a plurality of holes 48 (Col. 5, lines 16-19 and Figures 2-3, a plurality of apertures 48 also may be provided in the center segment 22 to further reduce the weight of the cuff 12 and increase the bendability of the center segment) at a curved surface 22,34 (Col. 4, line 50 and Col. 5, line 15, center curved segments 34 and 22) opposite the analogous arms 24,36 (Col. 4, lines 40 and 50 and Figures 2-3, extensions 36 and 24) of the analogous first part 14 and the analogous second part 12.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the first and second part opposite the arms of Nijenbanning in view of Pirmantgen in view of Ceriani, so that there is a plurality of holes at a curved part of the first and second parts, as taught by Bastyr, in order to provide an improved mobile joint restraint with an enhanced first and second part comprising holes to allow for increased breathability as well as flexibility of the curved parts of the first and second parts (Bastyr, Col. 5, lines 16-19).
Claims 3, as applied to claim 1, and claim 7, as applied to claim 6, are rejected under 35 U.S.C. 103 as being unpatentable over Nijenbanning et al. (U.S. Patent Pub. No. 20030153854) in view of Pirmantgen  (U.S. Patent No. 4655201) in view of Bastyr et al. (U.S. Patent No. 6110137) and in further view of Miller (U.S. Patent No. 4524764).
Regarding claim 3, the combination of Nijenbanning in view of Pirmantgen in view of Bastyr discloses the invention as described above but fails to explicitly disclose wherein the mobile joint restraint is made of a versatile plastic.
Miller teaches wherein the analogous mobile joint restraint (Col. 2, lines 6-13, articulated assemblies each with an upper and a lower member joined by a hinge, wherein the assemblies are constructed of plastic such as nylon, wherein plastic nylon is construed as, and understood by the ordinary artisan to be, a versatile plastic) is made of a versatile plastic.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a material of the mobile joint restraint of 
Regarding claim 7, the combination of Nijenbanning in view of Pirmantgen in view of Bastyr discloses the invention as described above but fails to explicitly disclose wherein the mobile joint restraint is made of a versatile plastic.
Miller teaches wherein the analogous mobile joint restraint (Col. 2, lines 6-13, articulated assemblies each with an upper and a lower member joined by a hinge, wherein the assemblies are constructed of plastic such as nylon, wherein plastic nylon is construed as, and understood by the ordinary artisan to be, a versatile plastic) is made of a versatile plastic.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a material of the mobile joint restraint of Nijenbanning in view of Pirmantgen in view of Bastyr, so that it is formed of a versatile plastic, as taught by Miller, in order to provide an improved mobile joint restraint with an enhanced material providing both a maximum amount of strength while at the same time having a minimum amount of weight (Miller, Col. 2, lines 6-13).
Claims 4, as applied to claim 1, and claim 8, as applied to claim 6, are rejected under 35 U.S.C. 103 as being unpatentable over Nijenbanning et al. (U.S. Patent Pub. No. 20030153854) in view of Pirmantgen  (U.S. Patent No. 4655201) in view of Bastyr et al. (U.S. Patent No. 6110137) and in further view of Stearns (U.S. Patent No. 6740054).
Regarding claim 4, the combination of Nijenbanning in view of Pirmantgen in view of Bastyr discloses the invention as described above but fails to explicitly disclose wherein the pair of cut-out pieces include tabs for adjusting the degree of mobility.
analogous mobile joint restrain 10 (Col. 3, lines 16-17 and Figure 1, orthopedic brace 10) wherein the analogous pair of cut-out pieces 134 (Col. 7, lines 1-52 and Figures 9 and 15, pair of upper sides 134 of the lower arm 62, on medial and lateral sides of a user’s joint, includes stops 120A-120F thereon for adjusting a desired maximum extension articulation) include tabs 120A-120F for adjusting the degree of mobility.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the pair of cut-out pieces of the arms of the first part of Nijenbanning in view of Pirmantgen in view of Bastyr, so that there are tabs for adjusting the degree of mobility, as taught by Stearns, in order to provide an improved mobile joint restraint with an enhanced cut-out piece having adjustable degrees of flexion and extension articulation of the first part with respect to the second part for providing a desired maximum angle of joint movement (Stearns, Col. 7, lines 1-52).
Regarding claim 8, the combination of Nijenbanning in view of Pirmantgen in view of Bastyr discloses the invention as described above but fails to explicitly disclose wherein the pair of cut-out pieces include tabs for adjusting the degree of mobility.
Stearns teaches an analogous mobile joint restrain 10 (Col. 3, lines 16-17 and Figure 1, orthopedic brace 10) wherein the analogous pair of cut-out pieces 134 (Col. 7, lines 1-52 and Figures 9 and 15, pair of upper sides 134 of the lower arm 62, on medial and lateral sides of a user’s joint, includes stops 120A-120F thereon for adjusting a desired maximum extension articulation) include tabs 120A-120F for adjusting the degree of mobility.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the pair of cut-out pieces of the arms of the first part of Nijenbanning in view of Pirmantgen in view of Bastyr, so that there are tabs for adjusting the degree of mobility, as taught by Stearns, in order to provide an improved mobile joint restraint with an .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ceriani (U.S. Patent Pub. No. 20060167394) teaches a mobile joint restraint with arms and curved section with the upper and lower arms having slots for upper and lower straps.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/MICHAEL MILO/
Art Unit 3786       

/ERIN DEERY/Primary Examiner, Art Unit 3754